                                                                        SO ORDERED.


                                                                        Dated: October 3, 2019



   1
   2
                                                                        Daniel P. Collins, Bankruptcy Judge
   3                                                                    _________________________________

   4                                UNITED STATES BANKRUPTCY COURT
   5                                         DISTRICT OF ARIZONA
   6    In re:                                           )              Chapter 7 Proceedings
                                                         )
   7
        LAVELLE CURTIS SCOTT JR.,                        )          Case No.: 2:19-bk-11722-DPC
   8                                                     )
                          Debtor.                        )
   9                                                     )       ORDER DENYING MOTION TO
  10                                                     )           AMEND PETITION
                                                         )
  11                                                     )
                                                         )
  12
  13             Debtor Lavelle Curtis Scott, Jr. (“Debtor”) has filed a motion (“Motion”) to amend his
  14   Chapter 7 petition to add his spouse, Diana Charae Scott (“Ms. Scott”) (DE 20), as a joint debtor.
  15   The amended petition is attached to the Motion. Debtor commenced this case by filing a
  16   Chapter 7 petition on September 13, 2019, as sole petitioner. That petition was captioned with
  17   the name Lavelle Curtis Scott Jr. only and was only signed by him. Debtor now seeks to amend
  18   his petition to a joint petition and add his spouse as a co-debtor.
  19             There is no authority to retroactively convert the original single filing to a joint filing. The
  20   non-filing spouse may not be added to this case by amendment or motion, largely due to the
  21   importance of the petition date, order for relief and creation of the bankruptcy estate. A debtor
  22   cannot have a separate petition date from his or her spouse because there can only be one petition
  23   date per one petition. In re Clinton, 166 B.R. 195, 200 (Bankr. N.D.Ga. 1994).
  24             The non-filing spouse must file a separate bankruptcy petition; a joint bankruptcy case
  25   must be commenced by both spouses signing a single petition at the beginning of the case. In re
  26   Chilson, 525 B.R. 130 (Bankr. D. N.M. 2015); In re Austin, 46 B.R. 358 (Bankr. E.D. Wis. 1985);
  27   In re Woodell, 96 B.R. 614 (Bankr. E.D. Va. 1988); In re Kirkus, 97 B.R. 675 (Bankr. N.D. Ga.
  28   1987); and In re Sobin, 99 B.R. 483 (Bankr. M.D. Fla. 1989).




Case 2:19-bk-11722-DPC            Doc 26 Filed 10/03/19 Entered 10/03/19 14:41:32                   Desc
                                   Main Document Page 1 of 2
   1          IT IS ORDERED that debtor’s motion to add his spouse as a joint debtor is denied.
   2          DATED AND SIGNED
   3
   4
   5
   6   To be Noticed through the BNC to:
   7
       Lavelle Curtis Scott, Jr.
   8
       95 N. Cooper Rd., #71
   9   Chandler, AZ 85225

  10   David A. Birdsell
  11   216 N. Center
       Mesa, AZ 85201
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:19-bk-11722-DPC         Doc 26 Filed 10/03/19 Entered 10/03/19 14:41:32          Desc
                                Main Document Page 2 of 2
